Case 1:18-cv-01377-HYJ-PJG ECF No. 54-18 filed 09/30/20 PagelD.804 Page 1 of 3

EXHIBIT 14
Castell Bewley 7/7HPLMPOGS BEPAWO53242 filed 08/20/20 PagelD.808 Page 2 ef 3

MICHIGAN DEPARTMENT OF LICENSING AND REGULATORY AFFAIRS

FILING ENDORSEMENT

This is to Certify that the ARTICLES OF ORGANIZATION (DOMESTIC L.L.C.)

for
TATTLER HOME PRODUCTS, LLC

ID NUMBER: E4038V

received by facsimile transmission on April 11, 2014 is hereby endorsed.

Filed on April 11, 2014 by the Administrator.

This document is effective on the date filed, unless a subsequent effective date within 90 days after
received date fs stated in the document.

  
  

  

OO In testimony whereof, | have hereunto set my
po nomen Oy hand and affixed the Seal of the Department,
ES / PSX... In the City of Lansing, this 11th day
f~ Sey of April, 2014.

oie
gah, Na :

a

 

, | Alan J. Schetke, Director
Sent by Facsimile Transmission Corporations, Securities & Commercial Licensing Bureau
Ceasellibbewely7/7HPLMPOGS HEPHW054218 filed 05/20/20 Bagelb.sdé Page 3 ef 3

GSCKGD-700 (Rev, 04/14)

MICHIGAN DEPARTMENT OF LICENSING AND REGULATORY AFFAIRS
CORPORATIONS, SECURITIES & COMMERCIAL LICENSING BUREAU

Date Received (FOR BUREAU USE ONLY)

 

 

 

This document is effective on the daie filad, unless a
subsequent effective date within 90 days after received
date is stated in the document.

 

 

 

Name

Tattier Home Products, LLC

Address

5000 North US 131

City State ZIP Code
Reed City MI 40677 EFFECTIVE DATE:

v Cy Document will be returned to the name and address you entar above. ‘>
If jaft blank, document will be returned to the registered office.

 

 

 

 

 

 

 

 

 

ARTICLES OF ORGANIZATION
For use by Domestic Limited Liabitity Companies

 

 

 

(Please read information and instructions on reverse side)
Pursuant to the provisions of Act 23, Public Acts of 1993, the undersigned executes the following Articles:
ARTICLE I

 

Tha name of the limited liability company is: Tattler Home Praducts, LLC

 

ARTICLE Il

 

The purpose or purposes for which the limited liability company is formed is to engage in any activity within the purposes for
which a limited tiability company may be formed under the Limited Liability Company Act of Michigan.

Sale and manufacture of kitchen products.

 

ARTICLE Ill

 

The duration of the limited liability company if other than perpetual is:

 

 

ARTICLE IV

 

1. The name of the resident agent at the registered office is: Norman Rautiola

2. The street address of the location of the registered office is:

 

 

5000 Narth US 131 Reed City Aas 49677
j
(Street Address) (City) » Michigan (Zip Code}
3. The mailing address of the registered office if different than above:
(P.O, Box or Street Addreea} (City) » Michigan (Zip Cosa)

 

ARTICLE V (Insert any desired additional provision authorized by the Act; attach additional pages if needed.)

 

This company shall be managed by its manager, Norman Rautiola.

 

 

 

sane , oth. day of 4) April 2014
GY

By.
{Signatura(s) of Organizer(s))
Norman Rautiola

(Type of Print Namate) of Oraanizertal
